United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3951
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Michael Goodwin,                        * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 21, 2010
                                Filed: August 20, 2010
                                 ___________

Before RILEY, Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

      Michael Goodwin appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion based on Amendment 706 to the United States
Sentencing Guidelines. We remand to the district court.

       In 2001, Goodwin was charged in two counts of a ten-count indictment with
conspiring to possess with intent to distribute more than 500 grams of cocaine and
more than 50 grams of cocaine base (Count I), and possessing with intent to distribute
more than 50 grams of cocaine base (Count VII). Goodwin pleaded guilty to Count
I, and the government agreed to dismiss Count VII at sentencing. In his non-binding
plea agreement, Goodwin stipulated that he was responsible for 15-50 kilograms of
cocaine, “including relevant conduct,” resulting in a base offense level of 34. The
plea agreement also listed nine events that took place during the drug conspiracy in
which cocaine or cocaine base was recovered, and stated that these events could be
considered relevant conduct. The agreement did not indicate how the total amount of
cocaine was calculated. The presentence report (PSR) recited the same incidents
listed in the plea agreement, asserting that they represented Goodwin’s relevant
conduct; stated “[i]n summary” that Goodwin was responsible for 15-50 kilograms of
cocaine; and, using the 2000 edition of the Guidelines, recommended a base offense
level of 34 for 15-50 kilograms of cocaine. See U.S.S.G. § 2D1.1(a)(3). At
sentencing Goodwin disputed his accountability for the nine incidents listed in the
PSR, but the district court overruled the objection, finding he had expressly agreed
that they would be considered relevant conduct, and he had stipulated that he was
responsible for 15-50 kilograms of cocaine.

       In April 2008, Goodwin filed the instant section 3582(c)(2) motion arguing that
a sentence reduction was warranted by Amendment 706, which reduces the base
offense level for offenses involving cocaine base. Goodwin argued that his base
offense level included the incidents of relevant conduct, and he asked the court to take
judicial notice that his sentence was for cocaine base. The district court denied the
motion, stating that Goodwin had stipulated he was responsible for 15-50 kilograms
of cocaine, resulting in a base offense level of 34, and that he was sentenced based on
his stipulation. On appeal, we requested supplemental briefs addressing whether the
drug amount to which the parties stipulated was reached in part by converting the
cocaine base described in the incidents of relevant conduct to cocaine using the 100:1
ratio, and if so, whether Goodwin was entitled to a sentence reduction. Goodwin
argues that his sentence was based on such a conversion, and thus he is entitled to a
reduction. The government argues that Goodwin waived his right to appeal the denial
of his section 3582 motion by agreeing to a general appeal waiver in his plea
agreement, and that Goodwin was not held responsible for the cocaine base because
there was no evidence he had personal contact with cocaine base.

                                          -2-
       We first reject the government’s contention that Goodwin’s appeal is barred by
the general appeal-waiver provision in his plea agreement. See United States v.
Cooley, 590 F.3d 293, 296-97 & n.11 (5th Cir. 2009) (per curiam) (agreeing with
other circuits that have “uniformly held” that waiver of rights to appeal and file
postconviction proceedings does not prohibit review of § 3582(c)(2) motion). Further,
on the record before us, it is unclear whether Goodwin’s stipulation was based in part
on the amounts of cocaine base included in the incidents of relevant conduct.
Although the government argues that the quantity was based on “an overall
assessment of activities of the conspirators,” the government did not specify any
cocaine transactions which could account for the stipulated quantity. Thus, we believe
remand to the district court is appropriate for findings of fact as to the calculation for
the quantity of drugs. If the stipulated quantity included cocaine base, the district
court should consider whether Goodwin is entitled to a reduction based on
Amendment 706, as modified by Amendments 711 and 715.

       Accordingly, we reverse and remand for further proceedings consistent with
this opinion.
                      ______________________________




                                           -3-